Citation Nr: 0931081	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  02-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the right thigh, currently rated as 
40 percent disabling.

2.  Entitlement to an increased rating for the service-
connected scar associated with the residuals of a shell 
fragment wound of the right thigh, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran provided testimony at a hearing before an Acting 
Veterans Law Judge (AVLJ) in August 2003, a transcript of 
which has been associated with the record.  However, the AVLJ 
who conducted that hearing is no longer with the Board.  
Under VA regulations, a claimant is entitled to have a final 
determination of his claim made by the Judge who conducted 
the hearing.  38 C.F.R. § 20.707.  

The Veteran was advised in an April 2009 letter of his right 
to another Board hearing.  He was provided 30 days to request 
a new hearing.  As of July 2009, the Veteran has failed to 
request a new hearing; therefore, the Board will consider his 
appeal based on the evidence of record.  See 38 U.S.C.A. 
§7107(c) (West 2002); 38 C.F.R. § 20.707 (2008).

This matter was previously before the Board in July 2004 at 
which time the Board remanded the case for additional 
development.  Given the actions taken by the RO since the 
time of the July 2004 remand, the issues have been 
recharacterized as reflected on the cover page of this 
decision to include all aspects of the Veteran's appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Veteran seeks a rating greater than 40 percent for his 
residuals of a shell fragment wound of the right thigh.  The 
Board originally granted service connection for the 
disability in March 1988 and the RO, in effectuating the 
Board's decision, rated the Veteran based on his residual 
scar under 38 C.F.R. § § 4.118, Diagnostic Code (DC) 7805.  
The RO did not rate the Veteran on muscle damage or other 
residuals.

The current claim stems from the Veteran's request for an 
increased rating filed in September 1999.  In July 2004, the 
Board remanded the matter to the Appeals Management Center 
(AMC) for additional development, including further 
exploration into whether additional residuals, such as muscle 
damage, resulted from his shell fragment wound.

In October 2008, the AMC found that VA had made a clear and 
unmistakable error when rating the Veteran's disability.  The 
AMC found that the Veteran's right thigh disability should 
have been rated under Diagnostic Code (DC) 5315-5317, for 
muscle disabilities, in addition to DC 7805 for scars.  The 
October 2008 rating decision explained that there was a clear 
and unmistakable error (CUE) found in a May 1988 rating 
decision and all subsequent ratings where the CUE was 
evident.  In turn, the RO granted a 40 percent rating under 
Diagnostic Code 5315-5317, effective October 1984.  The 
Veteran continued his appeal, and seeks a rating greater than 
40 percent for his right thigh disability.  As the award is 
not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Moreover, as the appeal originally stemmed from a rating for 
scars, that issue must also be addressed.

Given the finding of CUE, and the subsequent retroactive 
award of increase during the pending appeal, the Veteran now 
needs to be provided adequate VCAA notice of the elements 
required for a finding of an increased rating.

During the pendency of this appeal, the Court held that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Due to the uniqueness of this case, particularly the 
retroactive award and the continued appeal for increase, the 
Veteran must be provided with Vazquez-Flores notice for his 
rating under DC 7805, including notification of any 
amendments to the relevant rating criteria made during the 
pendency of this appeal, as well as Vazquez-Flores notice for 
his rating under DC 5315-5317, including notification of any 
amendments made to the relevant rating criteria since the 
effective date of the increase to 40 percent, October 30, 
1984.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
that is compliant with the current notice 
requirements for increased ratings as set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically the Veteran 
should be provided notice of the 
following:

That he should submit evidence of not only 
a worsening or increase in severity of his 
condition, but also of the affect such 
worsening or increase in severity has had 
on his employment and daily life.

The relevant rating criteria, including 
any amendments thereto during the appeal 
period under consideration under which his 
service-connected residuals of a shell 
fragment wound, including the associated 
scar, is evaluated (i.e., 38 C.F.R. § 
4.118, Diagnostic Code 7805, and 38 C.F.R. 
§ 4.73, Diagnostic Code 5315-5317).

2.  Conduct any additional development 
deemed appropriate, including but not 
limited to a current VA examination if in 
order.

3.  Then, readjudicate the Veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

